Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
IDS received 3/5/2020, 11/12/2020, 3/3/2021, 4/22/2021, 4/29/2021, 10/29/2021, 1/18/2021, 1/18/2022, 2/17/2022, 6/15/2022 and 9/20/2022 have been entered.

Election/Restrictions
Applicant’s election of species: quantifying an amount of enzyme (for type A) in the reply filed on 9/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31-32 are withdrawn for examination because they draw to nonelected species, there being no allowable generic or linking claim. 
Claims 21-30 and 33-34 are presented for examination on the merits. 
Priority
This application is a CON of 13/487,030 (filed 6/1/2012) PAT 105339988 has PRO 61/492,602 (filed 6/2/2011), 13/487,030 is a CIP of 12/504,764 (filed 7/17/2009) ABN has PRO 61/081,930 (filed 7/18/2008). 

Specification
The CON data on page 1 of specification needs to be updated.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 29-30 provide limitation to the determining step (in claim 21) to comprises quantifying an amount of enzyme in the fluid partitions, however in their independent claim 21, the determining step recites “a distribution of at least one product of said chemical reaction” (wherein the determining step is direct to product of said reaction), whereas in claims 29-30 the determining step is direct to enzyme, thus claims 29-30 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-30 and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a law of nature that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP§2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a law of nature. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 21, the judicial exception (JE) is a correlation between distribution of a product with the presence of a condition which is a law of nature. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the determining/comparing/identifying steps are recited at a high level of generality to include a correlation between any product and any condition, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed process (including all dependent claims) as a whole does not amounts to significantly more than the recited exception. The recited limitations concerning product distribution are route and conventional in the related art. Thus, the recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-26 and 33-34 are rejected under 35 U.S.C. 102(b) as being anticipated by Santos (J of Alzheimer’s Disease, 2007, 11:117-125).
Santos teaches a method for identifying beta amyloid protein (title and abstract).
For claims 21-24: the reference teaches forming fluid partitions comprising components of a chemical reaction in a flow cytometry assay: FACS (page 118, right column, 1st paragraph, line 12++); conducting said chemical reaction: incubating with labeled antibodies (page 118, right column, 1st paragraph, line 7++); determining a distribution of at least one product: antibody bound beta amyloid oligomers (Aβ oligomer, page 120, Fig. 2) which is peptides aggregate (page 118, right column, 2nd paragraph, line 16++, for claims 22-24) of said chemical reaction (“chemical reaction” is not defined/claimed to be distinct from the binding reaction between antibodies and beta amyloid protein); comparing the distribution to an expected distribution of said product (page 123, Fig. 5) and identifying the presence of said condition such as any neurological disorders (page 121, right column, 2nd paragraph++, page 124, left column, 1st full paragraph++). 
For claim 25: the reference teaches one component comprises a detectable label that is acted on by the chemical reaction binding of fluorescence labeled antibodies (page 118, right column, 1st paragraph, line 7++). 
For claim 26: the reference further identifying fluid partitions that contain released detectable label by sorting and gating labeled oligomer at different channel (page 118, right column, 2nd paragraph, line 17++). 
For claims 33-34: the reference teaches the fluid partitions are droplets that surrounded by an immiscible carrier fluid because in flow cytometry droplets is analyzed in carrier fluid (page 118, right column, 1st-2nd paragraph++). 

Claims 21-28 and 33-34 are rejected under 35 U.S.C. 102(b) as being anticipated by Davies (Neurobiology of Aging, 1997, 18(2):147-153).
Davies teaches a method for identifying beta amyloid protein (title and abstract).
For claims 21-24: the reference teaches forming fluid partitions comprising components of a chemical reaction in a flow cytometry assay: FACS (page 148, right column, 4th full paragraph, line 4++); conducting said chemical reaction: incubating with labeled antibodies (page 148, right column, 4th full paragraph, line 4++); determining a distribution of at least one product: antibody bound beta amyloid protein (Aβ peptide, page 150, Fig. 2) which is peptides aggregate/deposits (page 147, abstract, line 5++, for claims 22-24) of said chemical reaction (“chemical reaction” is not defined/claimed to be distinct from the binding reaction between antibodies and beta amyloid protein); comparing the distribution to an expected distribution of said product (page 150, Fig. 2) and identifying the presence of said condition such as any neurological disorders (page 150, Fig. 2). 
For claim 25: the reference teaches one component comprises a detectable label that is acted on by the chemical reaction binding of fluorescence labeled antibodies (page 148, right column, 1st paragraph, line 7++). 
For claim 26: the reference further identifying fluid partitions that contain released detectable label by sorting and gating labeled oligomer at different channel (page 118, right column, 4th full paragraph, line 7++). 
For claims 27-28: the reference teaches the components comprise an enzyme: protease/secretase (page 149, right column, line 10++) and substrate of the enzyme: APP (page 149, right column, line 10++) wherein the enzyme catalyzes a reaction that results in release of a detectable label from the substrate: detection of Aβ with labeled antibody (page 149, right column, line 18++). 
For claims 33-34: the reference teaches the fluid partitions are droplets that surrounded by an immiscible carrier fluid because in flow cytometry droplets is analyzed in carrier fluid (page 148, right column, 4th full paragraph, line 4++). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-30 and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Santos and Davies.
Santos and Davies teach what is above.
Santos and Davies does not explicitly teach quantifying an amount of enzyme or a number of enzyme molecules in the fluid partitions based upon signal strength of the detectable label as recited in claims 29-30. However, Davies teaches fluorescence signal proportional to amount of antibody bound (page 150, Fig. 2, legend, line 4++) which detects the product of the enzyme cleavage activity (activated-shaded, Fig. 2), hence reflects the enzyme activity/amount /molecule.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to quantify an amount of enzyme or number of enzyme molecules in the fluid partitions based upon signal strength of the detectable label.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach analysis of reaction product and Davies teaches fluorescence signal proportional to amount of antibody bound (page 150, Fig. 2, legend, line 4++) which detects the product of enzyme cleavage activity (activated-shaded, Fig. 2) that can be used for enzyme quantification. In addition, it would have been obvious to one skilled in the art to quantify amount of enzyme/enzyme molecule based on the fluorescent intensity/signal strength in addition to the labeled cleaved product as taught by Davies to achieve the predictable result of product analysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including quantify an amount of enzyme or number of enzyme molecules in the fluid partitions etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-22 and 25-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 8-9 and 17 of USPN9556470. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method comprising steps of forming fluid partitions and incubating and detecting detectable signals, wherein the patent directs to method of enzyme quantifying, therefore the method of instant application is rendered obvious of the patent.

Claims 21 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of USPN10139411. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method comprising steps of forming fluid partitions, incubating and detecting detectable signals, wherein the patent directed to fluorescently labeled antibodies, therefore the method of instant application (so broadly recited) is rendered obvious of the patent.

Claims 21, 25 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of USPN10533998. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method comprising steps of forming fluid partitions, incubating and detecting detectable signals, wherein the application directed to comparing and identifying disease condition, therefore the method of instant application (so broadly recited) is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653